Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a 371 of PCT/US15/60693.  

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2020 has been entered. 
	Claims 1, 9, 31, 36, 43-45, 47-48, 55, 57, 62-64, 69-70, 73, 75-76, 83, 103, and 105-110 are pending.

Election/Restrictions
Applicant elected with traverse of Group I with a species election of RepX (SEQ ID NO:1) having modifications C18L, C43S, C167V, S400C, and C612A over the wild type Rep sequence (SEQ ID NO:32), BMOE (bis-maleimidoethane) as the crosslinking agent that results in 8 Å between the first and second amino acid in the active 
Claims 43, 45, 47-48, 55, 57, 62-64, 70, 73, and 103 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 5, 2019.

Response to Arguments
 	Applicant’s amendment and arguments filed on November 12, 2020 have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1, 31, 36, 44, 69, 75-76, 83, 105-106, and 108-110 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.   
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass any modified Rep helicase and any homologs thereof or any modified E. coli Rep helicase and any homologs thereof, wherein the helicase comprises (I) a first domain comprising of a 1A or 1B subdomain comprising a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) second domain comprising 2B subdomain comprising a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the first amino acid of (I) and the second amino acid of (II) is less than about 20 Å  or the theta recited in claim 75 and wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE to form an active, conformationally-constrained helicase that is at least one degree of freedom less than a helicase that is not constrained.  Therefore, the claims are drawn to a genus of active, conformationally-constrained helicase but having unknown structure.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of 
The recitation of “active, conformationally-constrained helicase” fails to provide a sufficient description of the claimed genus of proteins as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.  The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that:  “in claims to genetic material, however a generic statement such as ‘vertebrate insulin cDNA’ or ‘mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.”  Similarly with the claimed genus of “active, conformationally-constrained helicase” proteins, the functional definition of the genus does not provide any structural information commonly possessed by members of 
 Therefore, in the instant case, the claims are drawn to any active, conformationally-constrained helicase but having unknown structure and wherein (I) a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the first amino acid of (I) and the second amino acid of (II) has the distance recited in claim 1 or the second theta recited in claims 75-76 and wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE to form an active, conformationally-constrained helicase.  The specification only describes three active, conformationally-constrained modified helicases:  modified Rep-X helicase C178/C400 having the amino acid sequence of SEQ ID NO:1 (a mutant of E. coli Rep helicase of SEQ ID NO:32), wherein C178 and C400 of SEQ ID NO:1 are covalently crosslinked with a BMOE, RepY having D127C/494C, and PcrA-X having the amino acid sequence of SEQ ID NO:9 (a mutant of Geobacillus stearothermophilus  helicase of SEQ ID NO:39).  While the specification (Table 4 and Figures 9A-9G) discloses 56 Rep homologs with first and second amino acids target residues, this disclosure is limited to Rep homologs having 90% sequence identity.  Also, the specification (Example 9) is limited to a generic/prophetic disclosure of possible suitable crosslinking sites in homologous helicases. A “laundry list” disclosure of every possible moiety does not necessarily constitute a written description of every species in a genus because it would not “reasonably lead” those skilled in the art to any particular species, see Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163.  In view of the widely variant species encompassed by the genus, the disclosure of the three modified helicases and 56 helicases described in Figures 9B-G are not enough and does not constitute a representative number of species to describe the whole genus, and there is no evidence on the record of the relationship between the structure of the three modified helicases and the structure of the claimed genus of modified helicase.  Therefore, the specification fails to describe a representative species of the genus comprising any or all polypeptides having serine protease activity, including any or all variants, recombinants and mutants thereof.  
Given this lack of additional representative species as encompassed by the claims, applicants have failed to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicants were in possession of the claimed invention.  
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that there is sufficient written description the specification provides a detailed description of the identifying characteristics, structure, and function of the modified helicases, and detailed instructions as to how the various examples were identified and made and how others could likewise be identified and made.  Applicant argues that in addition to the three modified helicases described in disclosure, 
This not found persuasive.  
The claims are not drawn to the exemplary 56 helicases disclosed in Figures 9B-9G, but the claims are drawn to modified helicases of any homologs of any Rep helicase/E. coli Rep helicase, any UvrD helicase, and any PcrA helicase, wherein the modified helicases are conformationally-constrained and wherein (I) a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE resulting in the first amino acid of (I) and the second amino acid of (II) having the distance recited in claim 1 or the second theta recited in claims 75-76.  While the Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) or MPEP 2163.
The specification discloses that there are 3147 proteins homologous to E. coli Rep, 1747 proteins homologous to B. st PcrA, and 1209 proteins homologous to E. coli UvrD helicases (paragraph [00242]).  The specification is limited to the disclosure of possible crosslinking sites of homologous Rep, PcrA, and UvrD helicases that can be engineered (Examples 8 and 9).  However, out of the possible 3147-6103 homologs of Rep helicase, UvrD helicase, and PcrA helicase encompassed by the instant claims, the specification is limited to three Rep-X having A178C/S400C; Rep Y having D127C/494C and PcrA-X having N187C/409C) and 56 of the helicases disclosed in Figures 9B-9G, wherein a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32.  The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of the numerous Rep helicase homologs are conformationally-constrained helicase upon introducing a crosslinking site in any of the possible sites. Based on the lack of 
As discussed in the written description guidelines, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  Satisfactory disclosure of a representative number depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only a few species within the genus.  In the instant case the claimed genera of the claims includes species which are widely variant in structure and function.  As such, the description fails to describe a representative species of the claimed genus.  
Hence the rejection is maintained. 

Claims 1, 31, 36, 44, 69, 75-76, 83, 105-106, and 108-110 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for Rep-X having A178C/S400C; Rep Y having D127C/494C and PcrA-X having N187C/409C) and 56 of the helicases disclosed in Figures 9B-9G, wherein a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, does not reasonably provide enablement for any modified helicase having unknown structure.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' '' In this case, the examiner has broadly interpreted the claims to encompass any modified Rep helicase and any homologs thereof or any modified E. coli Rep helicase and any homologs thereor, 
The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of mutant helicases.  In the instant case, the specification is limited to Rep-X having A178C/S400C; Rep Y having D127C/494C and PcrA-X having N187C/409C and 56 of the helicases disclosed in Figures 9B-9G, wherein a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32.
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's E. coli Rep helicase, any UvrD helicase, any PcrA helicase, and any homologs thereof can be modified and which ones are conserved such that one of skill in the art can make an active, conformationally-constrained helicase, wherein (I) a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the first amino acid of (I) and the second amino acid of (II) has the distance recited in claim 1 or the second theta recited in claims 75-76 and wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE to form an active, conformationally-constrained helicase, (2) which segments of any helicase can be modified that results in an active, conformationally-constrained helicase, and (3) the general tolerance of helicases to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention, there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure 
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to the disclosure of an active, conformationally-constrained modified Rep-X having A178C/S400C; Rep Y having D127C/494C and PcrA-X having N187C/409C and 56 of the helicases disclosed in Figures 9B-9G, wherein a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32.  However, the speciation fails to provide any information as to structural elements required in a polypeptide that is an active, conformationally-constrained helicase, wherein (I) a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the first amino acid of (I) and the second amino acid of (II) has the distance recited in claim 1 or the second theta recited in claims 75-76 and wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE to form an active, conformationally-
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. hybridization or mutagenesis, and it is  routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims,  the specific amino acid  positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.  Furthermore, it is not routine in the art to create variants of polynucleotides encoding polypeptides having the activity recited without any knowledge as to the structural features which would correlate with that activity.   
In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that no undue experimentation is necessary to make and use the invention commensurate with the scope of the claims because crystal structures of various helicases available with specific regions to be mutated were known, amino acid sequences of the super helicases are known and there is guidance provided as to the residues that are to be mutated, protocols for making these helicases are provided too, and Examples 8 and 9 provides disclosure of possible crosslinking sites for homologous Rep, PcrA, and UvrD helicases that can be engineered. 
This not found persuasive.  
E. coli Rep helicase, any UvrD helicase, and any PcrA helicase, wherein the modified helicases are conformationally-constrained and wherein (I) a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and (II) a second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32, wherein the side chain of the first amino acid of (I) is covalently crosslinked to a side chain of the second amino acid of (II) with a linker or BMOE resulting in the first amino acid of (I) and the second amino acid of (II) having the distance recited in claim 1 or the second theta recited in claims 75-76. The specification discloses that there are 3147 proteins homologous to E. coli Rep, 1747 proteins homologous to B. st PcrA, and 1209 proteins homologous to E. coli UvrD helicases (paragraph [00242]).  The specification is limited to the disclosure of possible crosslinking sites of homologous Rep, PcrA, and UvrD helicases that can be engineered (Examples 8 and 9).  However, out of the possible 3147-6103 homologs of Rep helicase, UvrD helicase, and PcrA helicase encompassed by the instant claims, the specification is limited to Rep-X having A178C/S400C; Rep Y having D127C/494C and PcrA-X having N187C/409C) and 56 of the helicases disclosed in Figures 9B-9G, wherein a first amino acid corresponding to any one of positions 84-116 or 178-196 of SEQ ID NO:32 and second amino acid corresponding to any one of positions 388-411, 422-444, and 518-540 of SEQ ID NO:32.  The level of skill and knowledge in the art is such that one of ordinary skill would not be able to identify without further testing which of the numerous Rep helicase homologs are conformationally-constrained helicase upon introducing a crosslinking site in any of the possible sites. Even though it is routine .  Hence the rejection is maintained.


Claim Rejections - 35 USC § 103
In view of the amendment of claim 1and Applicant’s argument, the rejection claim 1-2, 9, 23, 31, 36, 44, 69, 104-106, and 108-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heron (WO 2014/013260 – form PTO-1449 or US 2015/0191709 – cited previously on form PTO-892. US 2015/0191709 is used for the withdrawn. 

Conclusion
Claims 1, 9, 31, 36, 43-45, 47-48, 55, 57, 62-64, 69-70, 73, 75-76, 83, 103, and 105-110 are pending.
Claims 43, 45, 47-48, 55, 57, 62-64, 70, 73, and 103 are withdrawn.
Claims 1, 31, 36, 44, 69, 75-76, 83, 105-106, and 108-110 are rejected.
Claims 9 and 107 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652